UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 EATON VANCE MUNICIPAL INCOME TERM TRUST (Exact Name of Registrant as Specified in this Charter) Massachusetts 46-1895022 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) Two International Place Boston, Massachusetts (Address of Principal Executive Office) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[] Securities Act registration statement file number to which this form relates:333-185340 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which To Be So Registered Each Class Is To Be Registered Common Shares of Beneficial Interest, New York Stock Exchange $0.01 Par Value Per Share Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1:Description of Registrant’s Securities to be Registered. The description of the Registrant’s securities to be registered is incorporated by reference to the description contained under the caption “Description of Capital Structure” in the Registrant’s Registration Statement on Form N-2 (Nos. 333-185340 and 811-22777) as filed electronically with the Securities and Exchange Commission on December 7, 2012 (Accession No. 0000898432-12-001285) (“Registration Statement on Form N-2”), as the same may be amended. Item 2:Exhibits. (a) The following exhibits are being filed with the Commission: 1. Registrant’s Registration Statement on Form N-2 is incorporated herein by reference. 2. Agreement and Declaration of Trust of Registrant, which was filed electronically as exhibit (a) to the Registrant’s Registration Statement on Form N-2, is incorporated herein by reference. 3. By-Laws of Registrant, which were filed electronically as exhibit (b) to the Registrant’s Registration Statement on Form N-2, are incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on behalf of the undersigned, thereto duly authorized, this27th day of February, 2013. EATON VANCE MUNICIPAL INCOME TERM TRUST By: /s/ Maureen A. Gemma Name:Maureen A. Gemma Title:Secretary
